Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant application having Application No. 16/480,979, the amendment filed on 3/21/2022 is herein acknowledged. Claims 1, 4, 8 and 14 have been amended and claims 3 and 5 have been canceled. Claims 1-2, 4 and 6-15 are pending.
RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	Beardsley et al. (US 6,253,260) teaches “A return queue provides a list of retrieved DARs that are to be returned along the same channel path 10a, b, c. A return queue may be maintained for each channel path 10a, b, c that has multiple DARs backed up to reconnect to the path. A device queue may include DARs to be executed against the same volume (I/O device). The return and device queues may be a doubly linked list data structure. Each list may include an anchor to the top of the list, which is the DAR having the highest priority and a pointer to the bottom of the list. In preferred embodiments, the entries in the queue are ordered hierarchicaclly, with the highest priority entry at the top and lowest priority entry at the bottom. Each entry in the doubly linked list includes a pointer to the entry above, i.e., closer to the highest priority end, referred to herein as an "up pointer" and a pointer to the entry below, i.e., closer to the lowest priority entry, referred to herein as a "down pointer." The return and device queues may be implemented as a doubly linked list of pointers to the data in cache 12. Alternatively, the queues may be implemented in control blocks allocated in cache 12, wherein each track or data set has a corresponding control block in the control block section of cache 12. If a track or data set in cache 12 was in the list, then the control block for such track would include fields indicating for the data entry in cache 12 the "up pointer" and "down pointer," including the data entry. Another control block could maintain the anchor information to access the beginning and end of the list. In preferred embodiments, the upper end of the queue has the highest priority retrieved data as indicated by the priority data.” (col. 5, lines 1-29).
	Timpe et al. (US 2007/0260777) teaches “the queue is illustrated as an array of sequentially addressable memory locations starting at address (0) through (m-1) for a total address space of (m) storage locations, where m is a positive integer.” (fig. 1 and related text).
	Neufeld et al. (US 6,442,631) teaches a transaction queue comprising a priority storage (fig. 3 and related text).
REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-20 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/21/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a memory; and a processor executing to execute instructions stored in the memory to: receive a message from a core firmware (FW) of an embedded controller (EC); identify an event corresponding to the message; access a priority associated with the event; add the event to occupy a memory cell of a plurality of memory cells used for a queue to be processed by the EC, wherein an index of the memory cell identifies the priority associated with the event; and iterate through the plurality of memory cells based on the index of the plurality of memory cells to identify a first occupied memory cell, wherein the first occupied memory cell includes a highest priority event of the plurality of memory cells.”
	The reasons for allowance of claim 8 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/21/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “iterate through a plurality of memory cells of an embedded controller (EC) based on an index of the plurality of memory cells to identify a first occupied memory cell, wherein the first occupied memory cell includes a highest priority event of the plurality of memory cells and a last occupied memory cell includes a lowest priority event; identify a memory cell of the plurality of memory cells with a next priority that stores a predetermined value; return, to a core firmware (FW) of the EC, an event identifier (ID) of an event to be executed by the FW corresponding to an index value of the first occupied memory cell, wherein the index value of the first occupied memory cell identifies the event and the priority associated with the event; and clear the first occupied memory cell.”
	The reasons for allowance of claim 14 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 3/21/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “receiving a message from a chipset; generating, at a core firmware (FW) and for a binary library, a command including data from the message to add an event to a queue, wherein the event is stored in a memory cell of a bit array of a plurality of memory cells and, wherein an index of each of the plurality of memory cells identifies a predefined priority of the event stored in the memory cell; iterate through the bit array of the plurality of memory cells based on the index of the plurality of memory cells to identify a first occupied memory cell, wherein the first occupied memory cell includes a highest priority event of the plurality of memory cells and a last occupied memory cell includes a lowest priority event; extracting a first event identifier (ID) with a first priority from the first occupied memory cell of the queue having an index from a memory cell of a plurality of memory cells, wherein the Page 4 of 9CONTROLLER EVENT QUEUES Application No. 16/480,979 Amendment dated March 21, 2022 Reply to Office Action dated December 20, 2021 first event ID corresponds to the event, wherein the index of the memory cell identifies the first priority associated with the event; and providing the event to the chipset.”
	Dependent claims 2, 4, 6-7, 9-13, 15 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



April 28, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135